Citation Nr: 1428554	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral pes planus prior to June 18, 2012, and to a rating higher than 30 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971, including a tour in Vietnam from April 1970 to January 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for bilateral pes planus, assigning an initial 10 percent rating for this disability retroactively effective from May 23, 2007, the date of receipt of his claim for service connection.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

Since then, in June 2010, the RO also granted service connection for bilateral posterior tibial tendon dysfunction as secondary to the service connected bilateral pes planus.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for these disabilities, these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  Hence, only the claim concerning the initial rating for his bilateral pes planus, i.e., flat feet, remains.

In June 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially obtaining more recent VA and private treatment records and having the Veteran undergo another VA compensation examination reassessing the severity of his bilateral pes planus.


He subsequently had the additional VA examination mentioned, on June 18, 2012, and, based on the results of it, in a December 2012 rating decision the AMC increased the evaluation for his service-connected bilateral pes planus to 30 percent as of the date of that examination.  Since, however, it is presumed he is seeking the highest possible rating for his disability, absent express indication to the contrary, the appeal of this claim now concerns whether an initial rating higher than 10 percent was warranted prior to June 18, 2012 (more specifically from May 23, 2007 to June 17, 2012), and whether a rating higher than 30 percent has been warranted since June 18, 2012.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran's bilateral (left and right foot) pes planus is severe, so not just mild or moderate, but also not pronounced, manifested by objective evidence of marked deformity (i.e., pronation), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, and it has been this severe for the entirety of this appeal, so even prior to June 18, 2012.


CONCLUSION OF LAW

For the entire appeal period, so not just since June 18, 2012, rather, since May 23, 2007, the criteria have been met for an initial 30 percent rating, though no greater, for the bilateral pes planus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

In a case, as here, where the increased-rating claim arose in another context, namely, the Veteran first trying to establish his underlying entitlement to service connection for the disability, and that claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with him, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003 (Dec. 22, 2003).  And he received this required SOC in June 2008, also supplemental SOCs (SSOCs) in July 2009, October 2009, February 2010, and December 2012, discussing his downstream claim for a higher initial rating for this disability, citing the applicable statutes and regulations, and providing reasons and bases for not assigning a higher initial rating for this disability.  Thus, no further notice is required.


He also, in any event, received additional notice by way of a letter dated in April 2008.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (noting that, in a claim for increased rating, VA need only provide "generic" notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also advise him of alternative DCs or daily-life evidence).

B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, VA has obtained and associated with the claims file the Veteran's service treatment records (STRs), post-service VA treatment records, and post-service private treatment records identified by him.  See 38 C.F.R. § 3.159(c).  He has not identified any additional, outstanding, records that have not been requested or obtained relevant to his claim.  Thus, the duty to assist by obtaining relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).  

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the disability.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, in June 2012, following and as a result of the Board remanding this claim, the Veteran was provided the appropriate VA compensation examination.  The examiner reviewed the claims file for the pertinent history and set forth the current complaints and relevant findings referable to the service-connected bilateral pes planus sufficient to rate this disability in relation to the applicable rating criteria.  VA's duty to assist with respect to obtaining a VA examination and/or opinion therefore has been met.  See 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Indeed, as explained, this claim was remanded in June 2012 specifically to obtain all outstanding VA and private treatment records and to provide the Veteran another VA compensation examination reassessing the severity of his service-connected bilateral pes planus.  And as those directives since have been completed, there has been compliance with these instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); but see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand not required under Stegall where there was substantial compliance with the remand directives, even if not exact or total compliance).

C.  VCAA Conclusion

In light of what has occurred, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.  

II.  Increased Rating

Where, as here, the appellant expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  Fenderson, 12 Vet. App. at 125-26. This change in rating, over time, compensates the Veteran for this variance in the severity of his disability.

As already alluded to, the RO assigned a 10 percent initial rating for the bilateral pes planus, retroactively effective from May 23, 2007.  The higher 30 percent rating has been in effect since June 18, 2012.  So the Veteran already has what amounts to a "staged" rating.  Id.

The Veteran is claiming entitlement to even higher ratings, however, so to an initial disability rating higher than 10 percent for his service-connected bilateral pes planus prior to June 18, 2012, and to a rating higher than 30 percent since, asserting that these current ratings do not reflect the true severity of his symptoms and consequent impairment.  

A.  Applicable Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as "pyramiding", is to be avoided.  Id.


In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged rating."  See Fenderson, 12 Vet. App. at 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings also may be warranted in established-rating claims). 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 pertain to the evaluation of pes planus.  Under DC 5276, a noncompensable (0 percent) rating corresponds to mild pes planus, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate pes planus, with weight-bearing line over or medial to great toe.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

B.  Evidence & Analysis

During the August 2007 VA examination, the Veteran reported bilateral foot pain, worse upon standing for a significant period of time.  He additionally noted that he experienced flare-ups of increased pain once or twice a week lasting for 3-4 hours and that he used corrective insoles with just minimal relief.  On examination, the evaluating VA physician found that the Veteran has "severe pes planus bilaterally," with arches that are "completely flat, standing and sitting."  Inspection of the Achilles revealed slight angulation laterally with insertion bilaterally.  The examiner noted the presence of callosities, specifically on the medial heel and medial great toe.  The examiner further noted mild limitation of walking and standing.

During a subsequent June 2009 VA examination the Veteran described a dull, aching in his feet pain, with occasional sharp pain.  He reported flare-ups 3-4 times per week, precipitated by long periods of standing or walking.  Corrective insoles provided him just moderate relief.  He reported swelling, stiffness, weakness, lack of endurance, and fatigability.  He reported that his pain interfered with his ability to work, but did not preclude employment.  On examination, the VA physician found that the Veteran's bilateral pes planus was moderate-to-severe.  The VA physician noted no evidence of painful motion, but found tenderness along the medial aspect of the midfoot and along the plantar fascia bilaterally.  Additionally, evidence of abnormal callouses was noted on the on the plantar surface and on the lateral aspect of the left heel.  Manipulation of the forefoot and midfoot created pain in full motion.  The examiner additionally found normal alignment and no abnormal movement of the Achilles tendon.  On X-ray, the examiner noted plantar flexion deformities of the second through fifth toes bilaterally, and bilateral soft tissue swelling over the medial aspect of the first metatarsophalangeal joint.

Private treatment records from Premier Foot Clinic dated in November 2009 reflect that the Veteran's pes planus manifested in pronation on ambulation with mild pain on palpitation of the medial aspect of both feet.  Additionally, he had some spasm of the Achilles tendon when elevating on his toes, as well as hyperkeratotic lesions below the first and fifth metatarsals.  In a December 2009 letter, Dr. S.T. from the Premier Foot Clinic classified the Veteran's pronation as "significant" and noted that he had presented with pain on palpitation along the posterior tibial tendon and the flexor digitorum tendon.  Dr. S.T. explained that the Veteran experienced "some noted spasm" of the Achilles tendon upon raising his toes.  The diagnosis was Achilles tendon and posterior tibial dysfunction secondary to moderate-to-severe bilateral pes planus.

A September 2010 VA podiatry consultation note reflects that the Veteran presented with callosities on his right foot, specifically under the first metatarsal head of the right foot and on the right great toe.  A VA physical rehabilitation consultation that same day notes pronation when standing.  

In January 2011, A VA podiatrist noted that prescribed custom orthotic insoles "do not help [the Veteran] all that much."  The podiatrist suggested the use of a cane to help with ambulation, as the Veteran's feet were "quite tender."

A May 2011 podiatry clinic note reflects that the Veteran is "doing well" with a combination of a Ritchie brace on his left foot and a custom orthotic on the right.  The VA podiatrist also noted painful callouses, primarily on the right.

The Veteran was provided an additional VA foot examination in June 2012, during which the examiner noted accentuated pain on use and manipulation of both feet, but no indication of swelling on use.  The examiner additionally found that the Veteran does not have extreme tenderness of the plantar surface of either foot, but that he did manifest marked deformity including marked pronation bilaterally.  Additionally, the examiner noted chronic callous formation bilaterally in his first metacarpophalangeal joint line and lateral heel.  Use of an assistive brace on the left and an orthotic insole on the right resulted in "little benefit to pain control"; however, assistive devices did improve his pronation.  There was no indication of inward displacement, inward spasm, or any other pathology of the Achilles tendon.  The Veteran reported experiencing flare ups of increased pain with extended standing or physical activity, including while working.  The examiner determined the Veteran's functional impairment from his bilateral pes planus was not such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  After also making a diagnosis of arthritis, the examiner indicated the Veteran's pes planus impacts his ability to work, primarily affecting his ability to engage in more strenuous physical activity such as standing, walking, lifting, and carrying, and that flare-ups of increased pain after extended physical activity further limited his functional ability.

Based on this collective body of evidence, and resolving all reasonable doubt in his favor, the Board finds that a higher 30 percent initial rating is warranted for the Veteran's bilateral pes planus - even for the initial period at issue from May 23, 2007 to June 17, 2012 (so not just, instead, since June 18, 2012).  See 38 C.F.R. § 4.71a, DC 5276.  In this regard, the medical evidence of record establishes that the Veteran's pes planus was productive of symptoms warranting this higher 30 percent rating prior to June 18, 2012.  Specifically, his pes planus was classified as "severe" by the August 2007 VA examiner.  See also June 2009 VA Examination Report classifying the Veteran's pes planus as moderate-to-severe.  Additionally, VA and private treatment records contain objective evidence of pronation, see, e.g., November 2009 Premier Foot Clinic Treatment Records (describing "significant pronation"); September 2010 VA Physical Rehabilitation Note (describing pronation when standing), indicate the presence of swelling on use, see, e.g., June 2009 VA Examination Report (noting bilateral soft tissue swelling), and note the presence of characteristic callosities, see, e.g., August 2007 VA Examination Report (noting callouses on the medial heel and great toe); September 2010 VA Podiatry Consultation Note (noting callouses on the right foot); May 2011 VA Podiatry Clinic Note (reflecting the presence of painful callouses).  Moreover, the Veteran's credible complaints of significant pain on manipulation and use are consistent throughout the record.  See, e.g., August 2007 VA Examination Report; June 2009 VA Examination Report; January 2011 VA Podiatry Clinic Note.  Thus, the criteria for an initial 30 percent rating for the bilateral pes planus are met.  See 38 C.F.R. § 4.71a, DC 5276.  

However, the preponderance of the evidence weighs against the assignment of a rating higher than 30 percent at any point during the pendency of this claim, so either prior to or since June 18, 2012.  As explained, a higher 50 percent rating requires pronounced bilateral involvement, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.  At no point has the disability picture been described as pronounced and evidence of record is not significant for findings consistent with this even greater level of disability.  Id.  The Board concedes that "some spasm" of the Achilles tendon was noted in the November 2009 private treatment records; however, that spasm was merely noted by the private physician and there is no evidence indicating that it was "severe," as required by the rating criteria for a higher 50 percent evaluation.  Id.  Moreover, subsequent VA examination found no indication of Achilles spasm, and no inward displacement of the Achilles was noted at any point, either by the private physician or upon VA examination or treatment.  Additionally, although the June 2012 VA examiner found the Veteran's pronation to be "marked," he noted that such condition was improved by the Veteran's orthopedic appliances.  Moreover, the Veteran did not have extreme tenderness of the plantar surfaces, or marked inward displacement and severe spasm of the Achilles tendon on VA examination in June 2012.  Therefore, the Board finds that his overall disability picture (so on the whole) is more closely approximated by the criteria for the 30 percent disability rating.  38 C.F.R. §§ 4.3, 4.7.  Thus, there is insufficient basis to assign a rating higher than 30 percent under DC 5276.

The Board also has considered whether evaluation of the Veteran's disability under any other DC would avail him of an even higher or separate rating.  Separate and distinct manifestations attributable to the same injury, allow for compensation under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different DCs).  Here, though, as noted above, the Veteran is already in receipt of separate ratings for his bilateral posterior tibial tendon dysfunction as secondary to the service-connected bilateral pes planus, the assigned evaluations and effective dates of which are not currently at issue.  See Grantham, 114 F.3d 1156.  And the Board is unable to identify other additional appropriate DCs that would address separate and distinct manifestations attributable to his pes planus.  

Nor do any other ratings for disabilities of the foot appear applicable.  Here, only the criteria for claw foot (pes cavus), acquired, under DC 5278, allows for a rating of a disorder of the feet higher than the 30 percent already assigned to the Veteran's pes planus under DC 5276.  See 38 C.F.R. § 4.71a, DCs 5277-5284.  And he has not been diagnosed with marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, or a marked varus deformity.  See 38 C.F.R. § 4.71a, DC 5278.  To the extent he has painful callosities, this has been considered in the 30 percent rating assigned for his pes planus since a consequence of this service-connected disability.  See 38 C.F.R. § 4.71a, DC 5276.  Thus, a higher schedular rating is not available under any other DC applicable to a disorder of the feet.  

C.  Extra-schedular Consideration

Because, as a result of this decision, the Veteran now has a higher 30 percent initial rating for his bilateral pes planus, the Board must additionally consider whether he is entitled to even greater compensation under 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, however, there is no basis to find that the Veteran's pes planus presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those in the criteria.  As discussed, his service-connected bilateral pes planus is manifested by severe symptoms, including marked pronation, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Such symptoms are specifically addressed and reasonably described by the regular schedular rating criteria.  See 38 C.F.R. § 4.71a, DC 5276.  See id.  He does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by his schedular rating, 

especially when considering the increase in initial rating from 10 to 30 percent in this decision.  See Thun, 22 Vet. App. at 115.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes moot.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Moreover, the evidence does not show marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115.  Merely because there is some interference with employment is not tantamount to concluding it necessarily is marked.  38 C.F.R. §§ 4.1, 4.15 (explaining that the disability rating, itself, accepts there will be interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996); see also 38 C.F.R. § 4.71a, DCs 5237, 5242, and 5260.  Accordingly, the Board finds that the schedular rating criteria adequately address his disability and resultantly that referral for extra-schedular consideration is unwarranted.  Id.



ORDER

For the entire appeal period (so not just since June 18, 2012), a 30 percent initial rating, though no greater rating, is granted for the bilateral pes planus, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


